Case 19-01790-AJC Doc15 Filed 02/12/20 Page 1of9

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION
In re: Case No. 17-25141-AJC
SUAREZ FASHION, CORP., Chapter 7
Debtor. |
BARRY E. MUKAMAL AS CHAPTER 7 !
TRUSTEE,
Plaintiff, Adv. Case No.19-01790-AJC

-VS-
MIRAMAR INTERNATIONAL GROUP LLC,

Defendant.

PLAINTIFF’S VERIFIED MOTION FOR ENTRY OF DEFAULT FINAL JUDGMENT

 

AGAINST DEFENDANT
STATE OF FLORIDA )
) SS:
MIAMI-DADE COUNTY )

COMES NOW, BARRY E. MUKAMAL as Chapter 7 Trustee (hereinafter “Trustee”)
in the above-styled matter pursuant to 28 U.S.C. § 1746(2), under penalty of perjury and
swear to the following: |, Barry E. Mukamal as Chapter 7 Trustee sued the Defendant,
Miramar International Group LLC (hereinafter “Defendant’), in this Adversary Case for the

reasons set forth below:

1. Debtor, Suarez Fashion, Corp., filed a voluntary petition under
Chapter 7 of Title 11 of the United States Code on the 21* day of
December 2017.

2. The Plaintiff, Barry E. Mukamal as Chapter 7 Trustee (“Trustee”) of

the Bankruptcy Estate of Suarez Fashion, Corp., is the duly-
appointed and permanent Chapter 7 Trustee of the Bankruptcy
Case 19-01790-AJC Doc15 Filed 02/12/20 Page 2 of 9

Estate of Suarez Fashion, Corp., in Parent Case No. 17-25141-AJC
(the “Bankruptcy Case”).

Since October 2010, Islay Suarez (“Owner”) was the president and
sole owner of the Debtor.

Debtor originally operated as a retail closing store, but by the end of
2011 Owner had closed the retail sales operations.

Thereafter, on June 20", 2012, Debtor was granted a License from
the U. S. Department of the Treasury, a Cuban Assets Control
Regulations Certificate (“License”). The License allowed the Debtor
to operate as a travel agency and was able to obtain and sell air fares
to Cuba; and Owner began operating with the license.

On November 2014, Reikof Regalado (“Reikof’) and Xenia Arguelles
[the wife of Reikof] (“Xenia”) asked Owner about the License and
Owner agreed to allow Reikof and Xenia to use the Debtor's License.
Thereafter, Reikof and Xenia started using the License.

During the operations of the Debtor, Reikof and Xenia were also
operating another business out of the same location as the Debtor,
by the name of RREX Travel Services, Inc. ("RREX”); and were
charging obligations to Debtor but diverting the Debtor's assets and
income and were paying off their own personal expenses and paying
for the business debts of RREX; and, Raikof and Xenia caused the
Debtor to transfer numerous sums of monies to Defendant- all of
which were made in exchange for no consideration to the Debtor.
Debtor was insolvent at all times material, as the Debtor was not
paying its debts as they generally came due at the time of each of
the sued-upon Transfers herein; and, otherwise had liabilities which
exceeded the true value of its assets.

The insolvency of the Debtor is further evidenced by: Debtor's
failure to pay taxes owed to the Internal Revenue Service (US
Treasury) for the years ending 2012 and 2013; and Proof of Claim
No. 2 filed in the Parent Case by Viajejoy, LLC for $82,644.25,
10.

11.

12.

13.

14.

15.

16.

17.

18.

Case 19-01790-AJC Doc15 Filed 02/12/20 Page 3 of 9

which was incurred between October 7'", 2016 through February

2d, 2017.

Prior to filing this lawsuit, the Trustee served a demand letter (Exhibit

“4”) on the Defendant requesting evidence for the basis of the sued

upon Transfers herein, and said Defendant did not respond and

otherwise failed to provide documentary evidence to establish that

reasonably equivalent value was given to the Debtor as

consideration for the sued-upon Transfers herein.

The records' of the Debtor do not reflect that the Debtor was ever

obligated to Defendant for any form of debt.

The Transfers identified on Exhibit “A” hereto in the amount of

$51,863.00 were paid from the Debtor's account and were property

of the Debtor, and paid to Defendant.

The above-referenced Transfers were transfers of property of the

Debtor, an interest in property of the Debtor, or an obligation incurred

by the Debtor, that was made or incurred within four years before the

date of the filing of the bankruptcy petition.

The Debtor received less than reasonably equivalent value in

exchange for such Transfers.

At the time of each of the Transfers, the Debtor had creditors whose

claims arose prior to the Transfers.

Debtor was insolvent at the time of the sued-upon Transfers, or

became insolvent at the time of the sued-upon Transfers.

Claims of creditors of the Debtor arose prior to and after the

transfers being made by the Debtor to Defendant.

Each of the Transfers was made without the Debtor having

received reasonably equivalent value in exchange for the

Transfers, and the Debtor: .

a. was engaged or was about to engage in a business or a
transaction for which the remaining assets of the Debtor were

 

' Debtor did not provide records to the Trustee reflecting any basis for the transfers sued upon herein.
Case 19-01790-AJC Doc15 Filed 02/12/20 Page 4of9

unreasonably small in relation to the business or transaction;
or
b. intended to incur, or believed or reasonably should have
believed that he or she would incur, debts beyond his or her
ability to pay as they became due.
19. The Trustee is entitled to recover the monies transferred plus pre-
judgment and post-judgment interest thereon.

WHEREFORE, the Trustee respectfully requests the Court to enter a Judgment:
a) Avoiding and recovering the sued-upon transfers, and granting money damages in
the amount of the transfers in favor of the Trustee, for the benefit of Debtor's bankruptcy
estate, plus pre- arid post-judgment interest, and reasonable attorneys’ fees and
expenses, to the extent permissible by applicable law, to Trustee; and,
b) granting such other and further relief as may be equitable and just.

WHEREFORE, the Plaintiff requests entry of Default Final Judgment against
Defendant, and for such other and further relief this Court does deems equitable and just.

FURTHER AFFIANT SAYETH NAUGHT. J

BARRY E. MUKAMAL, TRUSTEE

 

| HEREBY CERTIFY that | am admitted to the Bar for the District Court in and for the Southern
District of Florida and am duly-qualified to practice before this Court as set forth in Local Rule 2090-1(A).

Dated: February 11", 2020

Trustee’s/Plaintiffs counsel
19 West Flagler Street, #416
Miami, FL 33130
Telephone: (305) 374-0200
Facsimile: (305) 374-0250
jbm@title11law.com

/s/
JAMES B. MILLER, ESQ.
FLA. BAR NO. 009164
Case 19-01790-AJC Doc15 Filed 02/12/20 Page 5of9

Exhibit “1°
Case 19-01790-AJC Doc15 Filed 02/12/20 Page 6 of 9

JAMES B. MILLER

ATTORNEY AT LAW

19 WEST FLAGLER ST.
SUITE 416
MIAMI, FL 33130

Admitted:
-Florida Bar TELEPHONE (305) 374-0200
—Federal District Courts
(Middle and Southern Districts : TELECOPIER (305) 374-0250
of Florida)

: JAMES B. MILLER
Member: jbm@ltitle1 Tlaw.com
~Bankruptcy Bar, Southern
District of Ftorida
~Federal Bar Association January 15, 2019

Miramar International Group LLC

c/o: Sara Csra Oduardo as Registered Agent
987 SW 37" Avenue, #1111

Miami, FL 33135

Re: Jn re: Suarez Fashion, Corp., Case No. 17-25141-AJC

Dear Ms. Oduardo,

On December 21*, 2017, Suarez Fashion, Corp. (“Debtor”) filed a voluntary bankruptcy
petition under Chapter 7 of Title 11 of the United States Code. My client, Barry E. Mukamal, is
the duly appointed, permanent Chapter 7 bankruptcy trustee in this Case.

The purpose of this letter is to inquire about certain transfers made by the Debtor to you
totaling $52,463.00. Based upon the information available to us, together with our understanding
of the nature of the Debtor’s financial affairs during the applicable time period, it appears that the
transfer identified on the list attached hereto as exhibit “A” are avoidable and recoverable under
11 U.S.C. § 544 and 548, Chapter 726 of the Florida Statutes and/or the theory of unjust enrichment

under Florida law.

Notwithstanding the foregoing, we understand that the Debtor’s records may not be
complete. Therefore, we are interested in receiving any documents that may support any defense
you may have in this matter. Please provide any such documents on or before fourteen (14)
calendar days from the date of this letter. We are requesting a documented explanation of the

transfer referenced on the attached spreadsheet so that we can more fully evaluate the Debtor’s
Case 19-01790-AJC Doc15 Filed 02/12/20 Page 7 of 9

January 15, 2019
Page 2

bankruptcy estate’s potential claims and any potential defenses before commencing formal

litigation. Your timely response to this letter will therefore be greatly appreciated.
Please contact us should you have any questions or concerns. Thank you.

Regards)

James ler, Esq.

JBM/AS
Case 19-01790-AJC Doc15 Filed 02/12/20 Page 8 of 9

January 15, 2019

 

Page 3
Exhibit “A”
Miramar International Group

Debit/Ck Date Amount Acct.

i 2041 12/23/2016 $ 1,152.00 8183
2 2035 12/22/2016 $ 872.00 8183
3 2028 12/21/2016 § 3,559.00 8183
4 2013 12/7/2016 5 2,780.00 8183
5 2015 12/6/2016 5 540.00 8183
6 1995 11/18/2016 S 1,540.00 8183
7 1992 11/16/2016 S$ 308.00 8183
8 1990 11/14/2016 S 308.00 8183
9 1976 11/1/2016 § 1,006.00 8183
10 1972 10/27/2016 $ 385.00 8183
11 1961 10/13/2016 S 1,633.00 98183
12 1953 10/3/2016 $ 840.00 8183
13 1940 9/26/2016 § 1,130.00 8183
14 1939 9/22/2016 S 650.00 8183
15 1930 9/8/2016 S 1,130.00 8183
16 1916 8/29/2016 § 1,575.00 8183
17 4921 8/29/2016 $ 146.00 8183
18 19006 8/17/2016 S 1,431.00 98183
19 1895 8/9/2016 S$ 1,470.00 8183
20 1889 8/4/2016 § 2,160.00 8183
21 1878 7/25/2016 S$ 4,167.00 8183
22 1848 6/28/2016 S$ 1,526.00 8183
23 1836 6/17/2016 $ 581.00 8183
24 1817 6/6/2016 § 3,260.00 8183
25 1795 5/18/2016 S 2,389.00 8183
26 1787 5/10/2016 S 450.00 8183
27 1762 4/26/2016 S 675.00 8183
28 1729 4/7/2016 S 1,706.00 8183
29 1713 3/29/2016 § 1,440.00 8183
30 1706 3/23/2016 S 2,982.00 8183
31 1696 3/16/2016 S$ 1,420.00 8183
32 1676 2/25/2016 § 1,125.00 8183
33 1656 2/11/2016 Ss 424.00 8183
Case 19-01790-AJC Doc15 Filed 02/12/20 Page 9 of9

January 15, 2019

Page 4
34 1648 2/9/2016 $ 1,427.00 8183
35 1641 2/2/2016 § 1,433.00 8183
36 1607 1/6/2016 S 2,243.00 8183
37 1533 10/20/2015 $ 600.00 8483

Total S 52,463.00
